El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Después de nn juicio por jurados celebrado ante la Corte de Distrito de Humacao, fue declarado culpable Eladio Colón del delito de perjurio y sentenciado a dos años de presidio. Apeló para ante este tribunal, pero no compareció a la vista de la cansa ni presentó alegato alguno. La apelación se ba. interpuesto no sólo contra la sentencia sino también- contra la. orden negando la suspensión de la misma. Puesto que no se presentó ningún alegato, no existe asignación de errores, y de acuerdo con las disposiciones de la regia 41 de este tribunal, deben considerarse solamente aquellos errores que sean fundamentales. No vemos que se baya cometido ningún error fundamental por la corte inferior. Sin embargo, en la moción sobre nuevo juicio, el apelante promovió varias cuestiones que habían sido consideradas por el Fiscal en sn brief. El primer-error que se alega fné, que puesto que se imputaba al acusado el hecho de haber declarado de otro modo en la corte de dis-trito a como declaró en la corte municipal, sin embargo, no se probó en el juicio cuál fuera la verdadera declaración. • Apa-rece de la exposición del caso, que el acusado presentó prueba en la corte municipal tendente a mostrar que su hermano Luis Colón había sido declarado culpable del delito de mutilación, puesto que este último atacó al denunciante allí con un instru-*1013mentó punzante; habiendo hedió una narración distinta ante la corte de distrito de la declaración que prestara en la corte municipal, tendiendo con ella más bien a relevar de culpabili-dad a su hermano qne no a culparlo. Expresa la acusación, si bien indirectamente, que la declaración prestadá en la corte municipal fuá cierta, y falsa la que dió en la corte de distrito. El segundo-punto fué que no se probó durante el juicio de per-jurio, que el acusado maliciosamente y a sabiendas declaró falsamente sobre una cuestión esencial. Una declaración que contradiga completamente .una anterior, y con la cual se trate de exculpar a un hermano, apareciendo la culpabilidad del mismo de la anterior declaración, daría motivos al jurado para deducir que la deposición falsa se prestó a sabiendas y ma-liciosamente ; y que tal declaración era esencial, es evidente por sí misma. También el apelante promovió la cuestión de que 'el subsecretario de la corte de distrito no estaba debida-mente autorizado para tomar juramentos. Los subsecreta-rios que sean nombrados por sus superiores están también autorizados para tomar juramentos. (Ley de marzo 8, 1904, sec. 2a., p. 141; ley de marzo 10, 1904, sec. 2a., p. 108; y ley de marzo 9, 1910, Ia. sec., p. 78.) ' Debe confirmarse la sen-tencia.

Confirmada.

Jueces concurrentes: Sres. Asociados MacLeary, del Toro y Aldrey.
• El Juez Presidente Sr. Hernández, no tomó parte en la resolución de este caso.